EQUITY PARTICIPATION AGREEMENT

THIS AGREEMENT made as of the 17th day of June 2005.

BETWEEN:

ENTRÉE GOLD INC., a corporation continued under the laws of the Province of
British Columbia, having an office at Suite 1201 – 1166 Alberni Street,
Vancouver, British Columbia, V6E 3Z3;

(“Entrée”)

AND:

KENNECOTT CANADA EXPLORATION INC., a corporation incorporated under the laws of
Canada, having an office at Suite 354 – 200 Granville Street, Vancouver, British
Columbia, V6C 1S4;

(“Kennecott”)

WHEREAS Kennecott wishes to acquire certain equity securities of Entrée and the
parties have agreed to effect a private placement subject to the terms and
conditions hereinafter provided;

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the recitals and
of the mutual covenants and agreements hereinafter contained, the parties hereto
agree as follows:

ARTICLE 1         

DEFINITIONS AND INTERPRETATION

Definitions

1.1

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

 

(a)

“A Warrant” means a non-transferable (except to Affiliates of Kennecott) share
purchase warrant A which forms part of a Unit and “A Warrants” means more than
one A Warrant;

 

b)

“Affiliate” means any person, partnership, limited liability company, joint
venture, corporation, or other form of enterprise which Controls, is Controlled
by, or is under common Control with a party to this Agreement;

(c)

“Agreement”, “herein”, “hereby”, “hereof”, “hereunder”, and similar expressions
mean or refer to this agreement or any instrument supplementary or ancillary
hereto and the expressions “Article”, “section” or “subsection” followed

 

 


--------------------------------------------------------------------------------



 

by a number mean and refer to the specified Article, section or subsection of
this Agreement;

(d)

“Applicable Securities Laws” has the meaning given to such term under subsection
4.2(d);

(e)

“B Warrant” means a non-transferable (except to Affiliates of Kennecott) share
purchase warrant B which forms part of a Unit and “B Warrants” means more than
one B Warrant;

(f)

“Business Days” means any day upon which banks in Vancouver, British Columbia
and London, England are open for business;

(g)

“Cash Offer Securities” has the meaning given to that term under section 2.4;

 

(h)

“Closing Period” has the meaning given to that term under section 3.1;

 

(i)

“Common Share” means a common share of Entrée and “Common Shares” means more
than one Common Share;

(j)

“Control” used as a verb means, when used with respect to an entity, the
ability, directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity through the
legal or beneficial ownership of voting securities or membership interests, the
right to appoint managers, directors or corporate officers, rights arising under
operating agreements or other contracts, a voting trust or otherwise; and, when
used with respect to a person, means the actual or legal ability to control the
actions of another, through family relationship, agency, contract or otherwise;
and “Control” used as a noun means an interest which gives the holder the
ability to exercise any of the foregoing powers;

(k)

“Disposition Notice” has the meaning given to that term under section 2.9;

 

(l)

“Encumbrance” means any mortgage, charge, pledge, hypothec, security interest,
lien, easement, right-of-way, encroachment, covenant, condition, right of entry,
lease, license, assignment, option, claim or any other encumbrance of whatever
kind or nature, regardless of form;

(m)

“Entrée Board” means the board of directors of Entrée;

 

(n)

“Entrée Securities” has the meaning given to that term under section 2.9;

 

(o)

“Entrée Subsidiary” means Entrée LLC, a company incorporated under the laws of
Mongolia;

(p)

“Entrée’ s Designee” has the meaning given to that term under section 2.7;

 

(q)

“Exchange” means TSX Venture Exchange;

 

(r)

“Exercise Notice” has the meaning given to that term under section 3.1;

 

 

 

 


--------------------------------------------------------------------------------



 

 

(s)

“Exercise Period” has the meaning given to that term under section 3.1;

 

(t)

“Existing Licenses” means, collectively, the Ulziit Uul License and Mineral
Exploration License number 3148X, Mineral Exploration License number 3150X and
Mineral Exploration License number 3136X issued by the Mineral Resources
Authority of Mongolia;

(u)

“First Closing Date” has the meaning given to that term under section 6.1;

 

(v)

“First Subscription Agreement” has the meaning given to that term under section
2.3;

(w)

“First Tranche” has the meaning given to that term under section 2.1;

 

(x)

“Governmental Authority” means any national, central, federal, provincial,
state, municipal or county government or regional authority and includes any
ministry, department, commission, bureau, board, administrative or other agency
or regulatory body or instrumentality thereof;

(y)

“Interest” has the meaning given to that term under section 3.1;

 

(z)

“Ivanhoe” means Ivanhoe Mines Ltd.;

 

(aa)

“Ivanhoe Pre-emptive Right” means the pre-emptive right to purchase Common
Shares granted to Ivanhoe pursuant to the Equity Participation and Earn-In
Agreement between Entrée and Ivanhoe dated October 15, 2004;

(bb)

“Notices” has the meaning given to that term under section 7.1;

 

(cc)

“Offer Notice” has the meaning given to that term under section 2.4;

 

(dd)

“Offered Securities” has the meaning given to that term under section 2.9;

 

(ee)

“party” means Entrée or Kennecott, or any successor or permitted assign of
Entrée or Kennecott under this Agreement;

(ff)

“Private Placement” means the offering and sale of up to 6,306,921 Units to
Kennecott;

(gg)

“Property” has the meaning given to such term under subsection 4.2(j);

 

(hh)

“Public Record” has the meaning given to such term under subsection 4.2(g);

 

(ii)

“Second Closing Date” has the meaning given to that term under section 6.1;

 

(jj)

“Second Subscription Agreement” has the meaning given to that term under section
2.3;

(kk)

“Second Tranche” has the meaning given to that term under section 2.1;

 

 

 

 


--------------------------------------------------------------------------------



 

 

(ll)

“Transfer Notice” has the meaning given to that term under section 3.1;

 

(mm)

“Ulziit Uul License” means Mineral Exploration License 3045X issued by the
Mineral Resources Authority of Mongolia, as more particularly described in
Schedule A;

(nn)

“Unit” means one unit of Entrée offered under the Private Placement, consisting
of one Common Share, one A Warrant and one B Warrant and “Units” means more than
one Unit; and

(oo)

“Voting Notice” has the meaning given to that term under section 2.6;

 

Interpretation

1.2

For the purposes of this Agreement, except as otherwise expressly provided:

 

 

(a)

words importing the singular number will mean and include the plural and vice
versa, and words importing the masculine gender will include the feminine and
neuter genders;

 

(b)

any statement of or reference to dollar amounts in this Agreement will mean coin
or currency of Canada;

 

(c)

in the event that any date on which any action is required to be taken hereunder
by any of the parties hereto is not a Business Day, such action will be required
to be taken on the next succeeding day which is a Business Day; and

 

(d)

the division of this Agreement into Articles and sections and the insertion of
headings are for convenience of reference only and will not affect the
construction or interpretation hereof.

Schedules

1.3

Attached to and forming part of this Agreement is the following Schedule:

 

Schedule A

-

Ulziit Uul License

 

ARTICLE 2         

EQUITY INVESTMENT AND RELATED OBLIGATIONS

Private Placement

2.1

Subject to the terms and conditions of this Agreement, on the First Closing
Date, pursuant to the First Subscription Agreement, Kennecott will subscribe for
and purchase and Entrée will issue and sell, 5,665,730 Units (the “First
Tranche”) at a price of $2.20 per Unit. If the Ivanhoe Pre-emptive Right is
exercised in connection with the Private Placement, then, subject to the terms
and conditions of this Agreement, on the Second Closing Date, pursuant to the
Second Subscription Agreement, Kennecott will subscribe for and purchase and
Entrée will issue and sell

 

 


--------------------------------------------------------------------------------



 

that number of Units that would result in Kennecott beneficially owning 9.9% of
the issued and outstanding Common Shares of Entrée (the “Second Tranche”)
immediately after the closing of the Second Tranche. The issued and outstanding
Common Shares of Entrée immediately after the closing of the Second Tranche will
be calculated by taking the issued and outstanding Common Shares of Entrée as at
the date of this Agreement and adding (i) any Common Shares issued to Ivanhoe on
or prior to the Second Closing Date pursuant to the exercise of Ivanhoe’s
existing share purchase warrants; (ii) the Common Shares to be issued to Ivanhoe
on the Second Closing Date pursuant to the exercise of the Ivanhoe Pre-emptive
Right; and (iii) any Common Shares issued to Kennecott pursuant to the Private
Placement.

Composition of Units

2.2

Each Unit will consist of one Common Share, one A Warrant and one B Warrant. Two
A Warrants will entitle Kennecott to purchase one additional Common Share at a
price of $2.75 for a period of two years. Two B Warrants will entitle Kennecott
to purchase one additional Common Share at a price of $3.00 for a period of two
years. The instruments representing the A Warrants and the B Warrants will be in
a form mutually satisfactory to the parties, acting reasonably, and will reflect
the foregoing terms together with such other terms as are customary in respect
of similar convertible securities including, without limitation, terms providing
for the adjustment of the number of Common Shares issuable upon the exercise of
the A Warrants and B Warrants and the exercise prices upon the occurrence of
certain specified corporate events.

Subscription Agreement

2.3

The parties will enter into a separate subscription agreement immediately prior
to the First Closing Date in respect of the First Tranche (the “First
Subscription Agreement”) and, if applicable, immediately prior to the Second
Closing Date in respect of the Second Tranche (the “Second Subscription
Agreement”), in form and substance mutually satisfactory to the parties, acting
reasonably, and containing such representations, warranties, covenants and
acknowledgements as are customary in similar private placement transactions.
Notwithstanding the foregoing, the parties acknowledge and agree that the
substantive terms of the Private Placement are as provided in this Article 2 and
that this Article 2 constitutes a legal, valid and binding agreement and not
merely an “agreement to agree” with respect to the Private Placement.

Pre-emptive Rights

2.4

If, at any time after the First Closing Date, Entrée offers to sell for cash, by
way of a private placement or a public offering, any Common Shares or any
securities convertible into or exchangeable for Common Shares (for greater
certainty, other than (i) incentive stock options or Common Shares issued on the
exercise thereof, (ii) warrants outstanding as at the date hereof to purchase
Common Shares, (iii) Common Shares issued on the exercise of any warrants, or
(iv) Units to Ivanhoe on the Second Closing Date) (“Cash Offer Securities”),
Entrée will offer to Kennecott, at least 10 Business Days prior to the issuance
of any such Cash Offer Securities, by

 

 


--------------------------------------------------------------------------------



 

Notice (the “Offer Notice”) the right, for a period of 10 Business Days, to
purchase that number of Cash Offer Securities (including a pro rata share of any
Cash Offer Securities that are securities convertible into or exchangeable for
Common Shares) which would result in Kennecott beneficially owning, in
aggregate, the same percentage of outstanding Common Shares after the issuance
of the Cash Offer Securities that Kennecott beneficially owned on the date of
the Offer Notice. For purposes of this section 2.4, outstanding Common Shares
after the issuance of the Cash Offer Securities will be calculated by taking the
issued and outstanding Common Shares as at the date of the Offer Notice and
adding the Common Shares issued in the sale of the Cash Offer Securities
(including those that may be issued to Kennecott pursuant to this section 2.4).
Kennecott may purchase the Cash Offer Securities for cash in an amount per Cash
Offer Security equal to the price for which the particular Cash Offer Securities
are to be issued. The Offer Notice will describe the Cash Offer Securities
proposed to be issued and specify the number, price and payment terms. Kennecott
may accept Entrée’s offer as to the full number of Cash Offer Securities offered
to it or any lesser number, by Notice thereof given by it to Entrée prior to the
expiration of the aforesaid 10 Business Day period, in which event Entrée will,
within 10 Business Days following the closing of the sale of Cash Offer
Securities to third parties, sell and Kennecott will buy, upon the terms
specified, the number of Cash Offer Securities agreed to be purchased by
Kennecott.

Termination

2.5

Kennecott’s rights under section 2.4 will terminate if:

 

 

(a)

the number of Common Shares held by Kennecott and its Affiliates (assuming the
exercise of all securities held by Kennecott and its Affiliates which are
convertible into or exchangeable for Common Shares but which have not actually
been issued) ceases to represent at least 10% of Entrée’s issued and outstanding
Common Shares; or

 

(b)

Kennecott fails to exercise its rights under section 2.4 to subscribe for and
purchase the maximum number of Cash Offer Securities which it has the right to
purchase thereunder (other than Cash Offer Securities that are securities
convertible into or exchangeable for Common Shares) and, as a result of the
issuance of Cash Offer Securities to parties other than Kennecott, Kennecott’s
percentage holding of the issued and outstanding Common Shares of Entrée is
reduced.

Voting

2.6

Kennecott will vote its Common Shares, at every meeting of the shareholders of
Entrée and at every adjournment thereof after the First Closing Date, in the
manner that the Entrée Board specifies with respect to:

 

(a)

fixing the number of directors to be elected;

 

 

(b)

the election of directors of Entrée;

 

 

 

 


--------------------------------------------------------------------------------



 

 

(c)

the appointment and remuneration of the auditors of Entrée; and

 

(d)

the approval of any corporate incentive compensation plan or any amendment
thereof, provided the compensation plan could not result at any time in the
number of Common Shares reserved for issuance under the plan exceeding 20% of
the issued and outstanding Common Shares.

Any voting instructions given by the Entrée Board pursuant to this section 2.6
will be based on a resolution passed by a majority of Entrée’s directors and
will be communicated to Kennecott by Notice given at least 10 Business Days
before the date of the meeting at which the Common Shares are to be voted (a
“Voting Notice”).

Delivery of Proxy

2.7

Upon receipt of a Voting Notice given in accordance with section 2.6, Kennecott
will execute and deliver to an individual designated by Entrée in the Voting
Notice (“Entrée’s Designee”) a proxy entitling Entrée’s Designee to vote the
Common Shares held by Kennecott at the meeting to which the Voting Notice
relates in accordance with the instructions in the Voting Notice. Kennecott
agrees not to revoke the proxy. In any situation where the Entrée Board would
not be entitled under law or the rules of any applicable securities regulatory
authority or stock exchange to give voting instructions to Kennecott or to vote
the Common Shares held by Kennecott by proxy at a meeting of shareholders,
Kennecott will, with respect to the matters set out in section 2.6, vote the
Common Shares held by it in the manner recommended by Entrée in its
communications to shareholders in respect of such matters.

Suspension and Termination of Voting Requirements

2.8

The requirements of section 2.6 and section 2.7 will:

 

 

(a)

not apply for any meeting of the shareholders of Entrée if, at the time of the
meeting:

 

(i)

the number of Common Shares held by Kennecott and its Affiliates represents less
than 10% of Entrée’s issued and outstanding Common Shares (excluding, for
greater certainty, any Common Shares issuable on the exercise of any securities
held by Kennecott and its Affiliates which are convertible into or exchangeable
for Common Shares but which have not actually been issued) at such time; or

 

 

(ii)

the number of Common Shares held by Kennecott and its Affiliates represents 40%
or more of Entrée’s issued and outstanding Common Shares (excluding, for greater
certainty, any Common Shares issuable on the exercise of any securities held by
Kennecott and its Affiliates which are convertible into or exchangeable for
Common Shares but which have not actually been issued) at such time; and

(b)

terminate on the fourth anniversary of the First Closing Date.

 

 

 

 


--------------------------------------------------------------------------------



 

 

Disposition of Securities

2.9

If at any time after the First Closing Date or from time to time thereafter
Kennecott wishes to dispose of any of its Common Shares or any of its securities
convertible into or exchangeable for Common Shares (collectively, the “Entrée
Securities”), Kennecott will so advise Entrée in a written notice (the
“Disposition Notice”) which specifies the Entrée Securities that Kennecott
wishes to dispose of (the “Offered Securities”), the minimum price that
Kennecott would be prepared to accept for the Offered Securities and any other
terms and conditions of the disposition. If, within 15 days of its receipt of
the Disposition Notice, Entrée notifies Kennecott in writing of the identities
of one or more persons who will purchase all, but not less than all, of the
Offered Securities at the price and on the terms and conditions specified in the
Disposition Notice, Kennecott will sell the Offered Securities to those
purchasers(s), provided the purchaser(s) provide evidence satisfactory to
Kennecott, acting reasonably, of the purchaser(s)’ ability to pay for the
Offered Securities and to satisfy the other terms and conditions for the
disposition. The purchaser(s) and Kennecott shall use their reasonable
commercial efforts to complete the transaction within 45 days of Entrée’s
receipt of the Disposition Notice. If Entrée does not notify Kennecott of the
identities of one or more purchaser(s) and provide evidence, satisfactory to
Kennecott, acting reasonably, of each purchaser(s) ability to pay for the
Offered Securities and to satisfy the other terms and conditions of the
disposition by the end of the 15 day period following Entrée’s receipt of the
Disposition Notice or if Kennecott, despite its reasonable commercial efforts,
is unable to complete the sale transaction within the 45 day period following
Entrée’s receipt of the Disposition Notice as a result of the failure of the
proposed purchaser(s), then Kennecott may dispose of the Offered Securities to
any third party purchaser(s) at a price and on terms no less favourable to
Kennecott than those specified in the Disposition Notice. This section will
apply again to the Offered Securities if a sale to a bona fide third party
purchaser(s) is not completed within 105 days of Entrée’s receipt of the
Disposition Notice.

Permitted Dispositions of Securities

2.10

Section 2.9 does not apply in the case of:

 

 

(a)

a disposition by Kennecott of Entrée Securities to an Affiliate of Kennecott,
provided that such Affiliate agrees in writing to be bound by Kennecott’s
obligations under this Agreement (in which case the Affiliate will also be
entitled to Kennecott’s rights under this Agreement);

 

(b)

Kennecott depositing Entrée Securities pursuant to a take over bid for which a
circular has been delivered to Entrée shareholders in accordance with applicable
securities laws;

 

(c)

a corporate consolidation, reorganization, merger, amalgamation or arrangement
involving Kennecott by which the entity resulting therefrom owns, directly or
indirectly, all or substantially all of the assets of Kennecott and assumes,
directly or indirectly, all of the liabilities of Kennecott including, without
limitation,

 

 


--------------------------------------------------------------------------------



 

Kennecott’s obligations under this Agreement (in which case the entity will also
be entitled to Kennecott’s rights under this Agreement);

(d)

the grant to a bank or other bona fide financial institution of any Encumbrance
in respect of all or part of the Entrée Securities and any transfer of any such
Entrée Securities by reason of the exercise of any rights, powers or remedies
under or in relation to such Encumbrance, provided that the holder of such
Encumbrance agrees in writing to be bound by Kennecott’s obligations under this
Agreement in the event it exercises any rights, powers or remedies under or in
relation to such Encumbrance; or

(e)

a disposition of Entrée Securities by Kennecott at a time when, immediately
prior to the disposition:

 

(i)

the number of Common Shares held by Kennecott and its Affiliates represents less
than 10% of Entrée’s issued and outstanding Common Shares (assuming the exercise
of all securities held by Kennecott and its Affiliates which are convertible
into or exchangeable for Common Shares but which have not actually been issued,
other than any such securities which are non-transferable (except to Affiliates
of Kennecott)) at such time; or

 

(ii)

the number of Common Shares held by Kennecott and its Affiliates represents 40%
or more of Entrée’s issued and outstanding Common Shares (excluding, for greater
certainty, any Common Shares issuable on the exercise of any securities held by
Kennecott and its Affiliates which are convertible into or exchangeable for
Common Shares but which have not actually been issued) at such time.

Termination

2.11

The requirements of section 2.9 will terminate on the fourth anniversary of the
First Closing Date.

Specific Performance and Injunction

2.12

Kennecott specifically acknowledges that its obligations under sections 2.6, 2.7
and 2.9 are an integral part of the transaction contemplated by this Agreement.
Kennecott, therefore, specifically acknowledges and agrees that the breach of
any of the terms of section 2.6, 2.7 or 2.9 by it would cause Entrée irreparable
harm not compensable in damages. Kennecott further acknowledges and agrees that
it is essential to the effective enforcement of this Agreement that Entrée be
entitled to equitable remedies including, but not limited to specific
performance and injunction without being required to show irreparable harm.
Kennecott acknowledges and agrees that the terms of this Agreement are just and
reasonable having regard to all the circumstances.

2.13

Entree specifically acknowledges that its obligations under sections 2.4 are an
integral part of the transaction contemplated by this Agreement. Entrée,
therefore,

 

 


--------------------------------------------------------------------------------



 

specifically acknowledges and agrees that the breach of any of the terms of
section 2.4 by it would cause Kennecott irreparable harm not compensable in
damages. Entrée further acknowledges and agrees that it is essential to the
effective enforcement of this Agreement that Kennecott be entitled to equitable
remedies including, but not limited to specific performance and injunction
without being required to show irreparable harm. Entrée acknowledges and agrees
that the terms of this Agreement are just and reasonable having regard to all
the circumstances.

ARTICLE 3         

ULZIIT UUL RIGHT OF FIRST REFUSAL

Right of First Refusal

3.1

If, at any time after the First Closing Date, Entrée intends to directly or
indirectly dispose of any legal or beneficial interest in (i) the Ulziit Uul
License or any successor license or licenses or (ii) any geographical areas that
are the subject of the Ulziit Uul License or any successor license or licenses,
in whole or in part (the “Interest”), to a third party by way of a sale,
transfer, joint venture, grant of option or other rights, rights of encumbrance
over or any other mode of disposition or alienation, it may do so only upon bona
fide arm’s length terms and further provided that, in any such case Entrée will
give Notice (the “Transfer Notice”) to Kennecott, offering the Interest to
Kennecott on substantially the same bona fide arm’s length terms upon which
Entrée proposes to convey the Interest to the third party. Kennecott or, at its
direction, an Affiliate of Kennecott may exercise its right to acquire all, but
not less than all, of the Interest for the consideration stipulated in the
Transfer Notice (provided that if all or any part of the consideration offered
by the third party is non-monetary, Kennecott, or its Affiliate, may elect to
furnish the same or equivalent non-monetary consideration or to pay to Entrée an
amount of money equal to the fair market value of the non-monetary consideration
offered by the third party) by providing Notice (the “Exercise Notice”) within
15 days of receipt by Kennecott of the Transfer Notice (the “Exercise Period”).
If Kennecott does not exercise its right to acquire the Interest prior to the
expiry of the Exercise Period, Entrée will have the right for a period of 60
days following the Exercise Period (the “Closing Period”) to convey the Interest
to the third party for consideration having a value equal to or higher than the
value of the consideration, and on terms no less favourable to Entrée than, set
out in the Transfer Notice. If Entrée does not convey the Interest to the third
party by the expiry of the Closing Period, the Interest will again become
subject to the right of first refusal under this section 3.1.

Exempt Transactions

3.2

Section 3.1 will not apply to the following:

 

 

(a)

a disposition by Entrée of all or part of the Interest to an Affiliate of
Entrée, provided that such Affiliate agrees in writing to be bound by Entrée’s
obligations under Article 3 of this Agreement;

 

 

 


--------------------------------------------------------------------------------



 

 

(b)

a corporate consolidation, reorganization, merger, amalgamation or arrangement
involving Entrée by which the surviving entity resulting therefrom owns,
directly or indirectly, all or substantially all of the assets of Entrée and
assumes, directly or indirectly, all of the liabilities of Entrée including,
without limitation, Entrée’s obligations under Article 3 of this Agreement;

(c)

the grant to a bank or other bona fide financial institution of any Encumbrance
in respect of all or part of the Interest in connection with a bonafide
exploration program and/or mine development program by Entrée, acting alone, in
respect of the geographical areas comprised in the Interest and any transfer of
any such Interest by reason of the exercise of any rights, powers or remedies
under or in relation to such Encumbrance, provided that the holder of such
Encumbrance agrees in writing to be bound by Entrée’s obligations under Article
3 of this Agreement in the event it exercises any rights, powers or remedies
under or in relation to such Encumbrance; or

(d)

a sale or other commitment (but not a future or conditional sale agreed prior to
actual production) of ores, minerals, mineral concentrates, metals, chemical
by-products and refinements or partial refinements thereof or proceeds from the
sale of such products.

Termination of Right of First Refusal

3.3

Kennecott’s right of first refusal under section 3.1 will terminate immediately:

 

 

(a)

in the event (i) Kennecott fails to exercise its rights under section 2.4 to
subscribe for and purchase the maximum number of Cash Offer Securities which it
has the right to purchase thereunder (other than in respect of an offering of
Cash Offer Securities that consists solely of securities convertible into or
exchangeable for Common Shares), or (ii) Kenecott sells or disposes of Common
Shares, and, in either case, as a result thereof, the number of Common Shares
held by Kennecott and its Affiliates represents less than 8% of Entrée’s issued
and outstanding Common Shares (excluding, for greater certainty, any Common
Shares issuable on the exercise of any securities held by Kennecott and its
Affiliates which are convertible into or exchangeable for Common Shares but
which have not actually been issued); and

 

(b)

in any event on the fourth anniversary of the First Closing Date.

 

Information and Access

3.4

For so long as section 3.1 shall apply, Entree shall, within 30 days upon
request from Kennecott, (i) provide to Kennecott and its authorized
representatives all information not previously provided to Kennecott related to
the Interest that Kennecott and its authorized representatives may reasonably
request and (ii) give Kennecott and its authorized representatives reasonable
opportunity to have access to and to inspect the Interest and the books and
records related thereto. Kennecott will not disclose to any third party (other
than its professional advisers) any

 

 


--------------------------------------------------------------------------------



 

confidential information concerning the Interest obtained by Kennecott pursuant
hereto and will hold all such confidential information in the strictest
confidence.

Specific Performance and Injunction

3.5

Entree specifically acknowledges that the right of first refusal contained in
this Article 3 is an integral part of the transaction contemplated by this
Agreement. Entree, therefore, specifically acknowledges and agrees that the
breach of any of the terms of this Article 3 by it would cause Kennecott
irreparable harm not compensable in damages. Entrée further acknowledges and
agrees that it is essential to the effective enforcement of this Agreement that
Kennecott be entitled to equitable remedies including, but not limited to
specific performance and injunction without being required to show irreparable
harm. Having regard to the significant investment being made by Kennecott in
Entree, Entree acknowledges and agrees that the terms of this Agreement are just
and reasonable having regard to all the circumstances.

ARTICLE 4         

REPRESENTATIONS AND WARRANTIES

Representations and Warranties of Both Parties

4.1Each party represents and warrants to the other party that:

(a)

it is a corporation duly incorporated, organized and validly existing under the
laws of its jurisdiction of incorporation and is current with respect to all
filings required under all applicable corporate, securities and taxation laws or
any other laws to which it is subject and no proceedings have been taken or
authorized by it or, to the best of its knowledge, by any other person, with
respect to the bankruptcy, insolvency, liquidation, dissolution or winding-up of
such corporation;

(b)

it has the necessary corporate capacity and authority to execute and deliver
this Agreement and to observe and perform its covenants and obligations
hereunder and has taken all necessary corporate action in respect thereof, and
this Agreement shall constitute a legal, valid and binding contract enforceable
against it in accordance with its terms (subject to bankruptcy, insolvency and
other laws affecting the enforcement of creditors’ rights generally and to
general principles of equity);

(c)

neither this Agreement nor the completion of the transactions contemplated
hereby conflicts, or will conflict, or will result in a breach or violation of,
any law or regulation of any kind whatsoever applicable to it, any of its
constating documents or any agreement of any kind whatsoever to which it is a
party or by which it is bound or the acceleration of any indebtedness, or the
breach of any judgment or order of any kind whatsoever of any court or
administrative body of any kind whatsoever by which it is bound or the creation
or crystallization of any Encumbrance; and

 

 

 


--------------------------------------------------------------------------------



 

 

 

(d)

except for the approval from the Exchange, no exemption, consent, approval,
order or authorization of, or registration or filing with any court,
Governmental Authority or any third party is required by, or with respect to,
the party in connection with the execution, delivery and performance of this
Agreement by the party or completion of the transactions contemplated hereby.

Additional Representations and Warranties of Entrée

4.2

Entrée represents and warrants to Kennecott that:

 

 

(a)

the authorized capital of Entrée consists of an unlimited number of Common
Shares, of which as at the date hereof 51,563,866 Common Shares have been
validly issued and are outstanding as fully paid and non-assessable;

 

(b)

no person holds any securities convertible or exchangeable into Common Shares or
has any agreement, warrant, option, right or privilege being or capable of
becoming an agreement, warrant, option or right for the purchase of any unissued
securities of Entrée except pursuant to this Agreement, the Ivanhoe Pre-emptive
Right and, as at the date hereof, pursuant to authorized outstanding options to
purchase an aggregate of up to 9,000,000 Common Shares pursuant to Entrée’s
stock option plan and outstanding share purchase warrants to purchase an
aggregate of 11,148,470 Common Shares;

 

(c)

the issued and outstanding Common Shares are listed and posted for trading on
the Exchange;

 

(d)

Entrée is a “reporting issuer” in the Provinces of British Columbia and Alberta
and is not in default of any material requirement under the securities laws,
rules, regulations and policies of such Provinces and the Exchange (the
“Applicable Securities Laws”);

 

(e)

none of the British Columbia Securities Commission, the Alberta Securities
Commission, the Exchange or any similar regulatory authority of any other
jurisdiction has issued any order preventing or suspending trading in any
securities of Entrée which is outstanding;

 

(f)

Entrée has full corporate power and authority to issue the Common Shares, the A
Warrants and the B Warrants comprising the Units to be issued to Kennecott
pursuant to this Agreement and to issue the Common Shares issuable upon the
exercise of the A Warrants and the B Warrants to be issued to Kennecott pursuant
to this Agreement and, at the First Closing Date or the Second Closing Date, as
the case may be: (i) the Common Shares, A Warrants and B Warrants comprising the
Units to be issued to Kennecott on such date pursuant to this Agreement will be
duly and validly authorized and issued and such Common Shares will be issued as
fully paid and non-assessable shares in the capital of Entrée free and clear of
all trade restrictions (except as may be imposed by the operation of the
Applicable Securities Laws) and free and clear from all Encumbrances; and (ii)
the Common Shares issuable upon the exercise of such A Warrants and the B
Warrants will be duly and validly authorized and reserved for allotment and

 

 


--------------------------------------------------------------------------------



 

issuance upon such exercise and that the Common Shares issuable upon exercise of
such A Warrants and the B Warrants will, upon exercise of such A Warrants and
the B Warrants, be issued as fully paid and non-assessable shares in the capital
of Entrée free and clear of all trade restrictions (except as may be imposed by
the operation of the Applicable Securities Laws) and free and clear from all
Encumbrances;

(g)

the public disclosure record of Entrée as filed or required to be filed on SEDAR
(the “Public Record”) is complete and accurate in all material respects and does
not fail to disclose a “material fact” as defined under applicable securities
laws, rules, regulations and policies and no part of such Public Record is known
by Entrée to have subsequently become untrue or misleading and the Public Record
reflects all material liabilities of Entrée and its Affiliates as required by
Canadian generally accepted accounting principles;

(h)

each of Entrée and its Affiliates is conducting its business in compliance with
all applicable laws, rules, regulations, notices, approvals and orders of all
jurisdictions in which its business is carried on, is not in breach of any such
laws, rules, regulations, notices, approvals or orders and is duly licensed,
registered or qualified in all jurisdictions in which its business is carried on
to enable its business to be carried on as now conducted and its assets to be
owned, leased and operated, and all such licences, registrations,
qualifications, permits and quotas are valid and subsisting and in good standing
and none of the same contains or is subject to any term, provision, condition or
limitation which has or may have a material adverse effect on the operation of
its business or which may adversely change or terminate such licence,
registration, qualification, permit or quota by virtue of the completion of the
transactions contemplated hereby;

(i)

except as disclosed in the Public Record, there has not been any material
adverse change in the capital, assets, liabilities, obligations (absolute,
accrued, contingent or otherwise), business, condition (financial or otherwise),
or results of operations of Entree or any of its Affiliates since December 31,
2004 (provided that any decline in the market price of any precious or base
metal will not be considered a material adverse change);

 

(j)

with respect to the geographical area that is subject to the Ulziit Uul License
(the “Property”): (i) to the best of the knowledge of Entrée, no person, other
than the Entrée Subsidiary, owns, or has the right to acquire, any interest in
the Ulziit Uul License; (ii) neither Entrée nor the Entrée Subsidiary has
received any notice of default of any of its obligations under the Ulziit Uul
License; and (iii) nothing in this Agreement conflicts with or could reasonably
be expected to cause the Entrée Subsidiary to breach any of its obligations
under the Ulziit Uul License or the constating documents of the Entrée
Subsidiary;

(k)

to the best of Entrée’s knowledge: (i) the Existing Licenses have been properly
granted and issued by the appropriate Governmental Authority; (ii) all
requirements for holding the Existing Licenses have been met; (iii) all filings
required to be made with the appropriate Governmental Authority have been made;
(iv) all work required in order for the Entrée Subsidiary to hold the

 

 


--------------------------------------------------------------------------------



 

Existing Licenses has been performed and all fees payable to the appropriate
Governmental Authority have been paid to date; (v) the Existing Licenses are
clear of defects in title; (vi) the Ulziit Uul License is free and clear of
Encumbrances and, other than pursuant to the Equity Participation and Earn-in
Agreement between Entrée and Ivanhoe dated November 9, 2004 as amended, the
other Existing Licenses are free and clear of Encumbrances; and (vii) there are
no mineral licenses or tenures conflicting with the Existing Licenses;

(l)

there are no pending or threatened actions, suits, claims or proceedings, and
there have been no previous transactions affecting the geographical area that is
subject to the Existing Licenses which have not been for fair consideration;

(m)

except as to matters otherwise disclosed in writing to Kennecott:

 

 

(i)

to the best of Entrée’s knowledge, the conditions existing on or with respect to
the geographical area that is subject to the Existing Licenses and Entrée’s
activities thereon are not in violation of any laws (including without
limitation any environmental laws), nor causing or permitting any damage or
impairment to the health, safety, or enjoyment of any person at or on such
property or in the general vicinity of such property;

 

(ii)

to the best of Entrée’s knowledge, there have been no past violations by it of
any environmental laws or other laws affecting or pertaining to the geographical
area that is subject to the Existing Licenses, nor any past creation of damage
or threatened damage to the air, soil, surface waters, groundwater, flora,
fauna, or other natural resources on, about or in the general vicinity of such
property; and

 

(iii)

neither Entrée nor the Entrée Subsidiary has received inquiry from or notice of
a pending investigation from any governmental agency or of any administrative or
judicial proceeding concerning the violation of any laws;

(n)

the Entrée Subsidiary is a wholly owned subsidiary of Entrée and no person,
other than Entrée and its Affiliates and Ivanhoe and its Affiliates, to the
extent provided under the Equity Participation and Earn-in Agreement between
Entrée and Ivanhoe dated November 9, 2004 as amended, has the right to acquire
any interest in any securities of the Entrée Subsidiary; and

(o)

to the best of its knowledge, and except as publicly disclosed, there are no
material actions, suits, judgments, investigations or proceedings of any kind
whatsoever threatened or outstanding, against or affecting Entrée, at law or in
equity or before or by any federal, provincial, state, municipal or other
governmental department, commission, board, bureau or agency of any kind
whatsoever and, to the best of Entrée’s knowledge, there is no basis therefore.

Survival

4.3

The representations and warranties set forth in this Article 4 will survive for
a period of two years after the First Closing Date.

 

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE 5         

CONDITIONS  

Exchange Approval

5.1

This Agreement is subject to Exchange approval of the Private Placement. Entree
covenants and agrees to expeditiously apply for and take all reasonable
commercial efforts to obtain all necessary approvals of the Exchange for the
issuance of the Common Shares, the A Warrants and the B Warrants comprising the
Units to be issued to Kennecott pursuant to this Agreement and to issue the
Common Shares issuable upon the exercise of the A Warrants and the B Warrants to
be issued to Kennecott pursuant to this Agreement,

Mutual Conditions

5.2

The respective obligations of the parties will be subject to the mutual
condition that the parties will have settled the forms of subscription agreement
and certificates representing the A Warrants and B Warrants. Each of the parties
covenants and agrees to negotiate the forms of First Subscription Agreement and
the Second Subscription Agreement and certificates in good faith acting
reasonably.

Condition for the Benefit of Kennecott

5.3

The obligations of Kennecott under this Agreement to purchase Units on the First
Closing Date and to purchase Units on the Second Closing Date are subject to the
satisfaction, on or before the applicable date, of the following conditions, any
of which may be waived by Kennecott without prejudice to its right to rely on
any other or others of them:

 

(a)

the representations and warranties of Entree set forth in Article 4 shall be
true and correct in all material respects on the applicable date with the same
force and effect as if made on and as of such date;

 

(b)

Entrée shall have performed or complied with all of the terms, covenants and
conditions of this Agreement to be performed or complied with by it on or prior
to the applicable date;

 

(c)

Kennecott shall have received an opinion dated the applicable date from counsel
for Entrée as to the enforceability of the First Subscription Agreement and the
Second Subscription Agreement and the valid issuance of (i) Common Shares, A
Warrants and B Warrants forming part of Units issuable under the First
Subscription Agreement and the Second Subscription Agreement, and (ii) Common
Shares issuable upon the exercise of the A Warrants and the B Warrants;

 

(d)

there will be no injunction or restraining order issued delaying, restricting or
preventing, and no judicial or administrative proceeding, or investigation
against any party by any Governmental Authority, for the purpose of enjoining or
delaying, restricting or preventing the consummation of the transactions

 

 


--------------------------------------------------------------------------------



 

contemplated by this Agreement or otherwise claiming that this Agreement or the
consummation of such transactions is improper or would give rise to proceedings
under any laws;

(e)

there will have been no material adverse change in the business, assets or
financial condition of Entrée or any of its Affiliates (provided that any
decline in the market price of any precious or base metal will not be considered
a material adverse change) since the date of this Agreement; and

(f)

the Exchange will have conditionally approved the Private Placement subject only
to the filing of documents customary for similar transactions.

Condition for the Benefit of Entrée

5.4

The obligations of Entrée under this Agreement on the First Closing Date and the
Second Closing Date are subject to the satisfaction, on or before the applicable
date, of the following conditions, any of which may be waived by Entrée without
prejudice to its right to rely on any other or others of them:

 

(a)

the representations and warranties of Kennecott set forth in Article 4 shall be
true and correct in all material respects on the applicable date with the same
force and effect as if made on and as of such date;

 

(b)

Kennecott shall have performed or complied with all of the terms, covenants and
conditions of this Agreement to be performed or complied with by it on or prior
to the applicable date;

 

(c)

there will be no injunction or restraining order issued delaying, restricting or
preventing, and no judicial or administrative proceeding, or investigation
against any party by any Governmental Authority, for the purpose of enjoining or
delaying, restricting or preventing the consummation of the transactions
contemplated by this Agreement or otherwise claiming that this Agreement or the
consummation of such transactions is improper or would give rise to proceedings
under any laws; and

 

(d)

the Exchange will have conditionally approved the Private Placement subject only
to the filing of documents customary for similar transactions.

ARTICLE 6         

CLOSING DATES

Closing Dates

6.1

Subject to the terms and conditions hereof, the First Tranche of the Private
Placement will be completed on the second Business Day following the later of
the date upon which Entrée receives conditional approval of the Exchange for the
Private Placement and the date upon which the condition contained in section 5.2
is fulfilled (the “First Closing Date”). Notwithstanding the foregoing, the
parties may change the First Closing Date by mutual agreement. If, despite the
good faith, best

 

 


--------------------------------------------------------------------------------



 

efforts of each of the parties, the First Tranche has not been completed and
closed by the 45th day following the date of this Agreement, either party may,
by Notice, terminate this Agreement in which event neither party will retain any
rights or obligations hereunder notwithstanding anything herein to the contrary.
The Second Tranche, if applicable, will be completed on such Business Day as may
be agreed by Entree and Kennecott, but which in any event will not be later than
45 days following the date of this Agreement (the “Second Closing Date”). Any
and all documents and instruments to be delivered or exchanged in order for the
First Tranche and, if applicable, the Second Tranche to be completed and closed
will be delivered or exchanged by the parties at such time on the First Closing
Date and the Second Closing Date as the parties may determine, at 950 – 1055
West Georgia Street, Vancouver, British Columbia or at such other place as the
parties may agree.

Failure of Conditions Precedent

6.2

If a condition precedent to the obligations of a party in this Agreement has not
been satisfied or waived within the time provided, this Agreement will terminate
automatically without prejudice to any rights the parties may have against one
another.

ARTICLE 7         

NOTICES

Notices

7.1

All notices and other required or permitted communications (“Notices”) to either
party will be in writing, and will be addressed respectively as follows:

 

To Entrée:



 

Entrée Gold Inc.

Suite 1201 – 1166 Alberni Street

Vancouver, B.C. V6E 3Z3

Attention: President

Facsimile Number: (604) 687-4770

To Kennecott:

Kennecott Canada Exploration Inc.

 

 

Suite 354 – 200 Granville Street

 

 

Vancouver, B.C. V6C 1S4

 

 

Attention: President

 

 

Facsimile Number: (604) 696-3401

 

 

with copies to:

 

 

Rio Tinto Mining and Exploration Limited

P.O. Box 695, 8th Floor

Castlemead, Lower Castle Street

Bristol, England BS99 1FS

Attention:

Exploration Director -

 

Project Generation Group

Facsimile Number: +44(0)117 980 6023

 

 


--------------------------------------------------------------------------------



 

 

and:

 

1343 South 1300 East

Salt Lake City

Utah

84108

United States

Attention: Corporate Secretary

Facsimile Number: (801) 583-6708

All Notices will be given: (a) by personal delivery to the party; (b) by
facsimile transmission; or (c) by overnight or other express courier service.
All Notices will be effective and will be deemed given on the date of receipt at
the principal address if received during normal business hours, and, if not
received during normal business hours, on the next Business Day following
receipt. Either party may change its address by Notice to the other party.

ARTICLE 8         

GENERAL

Press Releases

8.1

Subject to compliance with applicable laws, any press release of a party
relating to the Private Placement or this Agreement will be provided so far as
possible 48 hours in advance to the other party, and the parties will use their
reasonable best efforts to agree to the form and content thereof prior to the
release thereof.

Further Assurances

8.2

Each party will, from time to time, and at all times, perform all acts and
execute and deliver the deeds and documents and give such assurances as are
reasonably required in order to perform, carry out, and give effect to the terms
of this Agreement.

Waiver

8.3

A waiver of any breach of a provision of this Agreement will not be binding upon
a party unless the waiver is in writing and such waiver will not affect such
party’s rights in respect of any subsequent breach.

Amendment

8.4

No amendment or interpretation of this Agreement will be binding on the parties
unless it is in writing executed by the parties hereto.

 

 

 


--------------------------------------------------------------------------------



 

 

Entire Agreement

8.5

The terms of this Agreement together with the First Subscription Agreement, the
Second Subscription Agreement and the warrant certificates express and
constitute the entire agreement between the parties in respect of the matters
referred to herein. This Agreement supersedes and replaces all previous
agreements and understandings, whether written or oral, between the parties in
respect of the subject matter herein. There are no representations, warranties,
terms, conditions, undertakings or collateral agreements, express, implied or
statutory, between the parties other than as expressly set forth in this
Agreement.

Governing Law

8.6

This Agreement will be governed by and interpreted in accordance with laws of
the Province of British Columbia and the laws of Canada applicable therein
without regard for any conflict of laws or choice of laws principles that would
permit or require the application of the laws of any other jurisdiction.

Time

8.7

Time will be of the essence of this Agreement.

Assignment

8.8

Except as expressly permitted elsewhere in this Agreement, neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party, such consent not to be unreasonably withheld or
delayed.

Successors and Assigns

8.9

This Agreement will enure to the benefit of and be binding upon the parties
hereto, their respective successors and their permitted assigns.

Use of Rio Tinto Name

8.10

Entrée shall not, and shall procure that its Affiliates will not, without the
prior written consent of Kennecott, in any press release, public announcement or
other publication include or refer to “Rio Tinto”, “Kennecott” or the name of
any other Affiliate of Rio Tinto plc and/or Rio Tinto Limited or to the Rio
Tinto group of companies generally, except as may be required by law or the
rules of the Exchange.

 

 

 


--------------------------------------------------------------------------------



 

 

Counterparts

8.11

This Agreement may be executed in any number of counterparts, and it will not be
necessary that the signatures of both parties be contained on any counterpart.
Each counterpart will be deemed an original, but all counterparts together will
constitute one and the same instrument. Facsimile or electronic signatures are
acceptable and binding.

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the day and year first above written.

ENTRÉE GOLD INC.

KENNECOTT CANADA EXPLORATION INC.

 

 

Per:

/s/ Gregory G. Crowe____________

Per:

/s/ Tim Moody____________________________

 

Authorized Signatory

Authorized Signatory

 

 

 

 

 

 

 